Citation Nr: 1227936	
Decision Date: 08/14/12    Archive Date: 08/21/12

DOCKET NO.  09-09 860	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, Washington


THE ISSUE

Entitlement to service connection for a right foot disorder.  


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

C. Ferguson, Counsel


INTRODUCTION

The Veteran had active service from September 1961 to August 1965.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a March 2008 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) above.  

Notably, service connection for a scar on the right heel was granted with a 0 percent evaluation effective May 30, 2007, in a January 2012 rating decision.  However, the award of benefits is not considered a complete grant for the Veteran's claim seeking service connection for a right foot disorder.  

In March 2012, the Veteran presented testimony before the undersigned Veterans Law Judge at a hearing held at the local RO.  A transcript of the hearing is associated with the record.  

Following the Board hearing, the record was held open for 60 days in order to provide the Veteran with the opportunity to submit additional medical evidence in support of his claim.  Additional medical evidence was received in April 2012, which was accompanied by a waiver of the Veteran's right to its initial consideration by the agency of original jurisdiction (AOJ).  

In this case, the Board has reviewed both the Veteran's physical claims file and the Veteran's electronic file through the "Virtual VA" system to ensure a complete review of the evidence.     

For reasons explained below, the appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the Veteran if further action is required.


(CONTINUED ON NEXT PAGE)

REMAND

Upon review of the evidentiary record, the Board finds that additional development is needed before proceeding to evaluate the merits of the Veteran's claim.

The Veteran presented credible hearing testimony before the undersigned in March 2012 regarding the circumstances surrounding multiple in-service right foot injuries, as well as the continuity of symptomatology experienced thereafter.  Notably, the Veteran's service treatment records (STRs) also document treatment for right foot injuries in August 1962, March 1963, and September 1963.  

Subsequent to the Board hearing, the Veteran submitted a VA treatment record dated in March 2012 that contains a medical opinion from his treating primary care physician wherein the physician concludes that the Veteran's current "right foot problems" are more likely than not related to the injuries sustained in service.  

However, according to the medical examination report dated in January 2011 and the addendum reports dated in April 2011, the Veteran suffers from multiple right foot disorders, to include osteoarthritis of the right great toe, hallux valgus with hallux rigidus of the right great toe, plantar fasciitis, hammertoes, right foot neuropathy, right foot neuropathy, and pes planus.  The Veteran's treating physician did not specify which currently diagnosed right foot disorder(s) he believed is/are related to service.  Therefore, the medical opinion is insufficient in providing the necessary nexus.

Nonetheless, in consideration of the Veteran's hearing testimony and the medical opinion provided by the Veteran, we find that another medical examination and medical opinion is warranted in this case.  Also, because the most recent VA treatment records in the record are dated in January 2012 (prior to the March 2012 medical opinion), updated treatment records should also be considered by the examiner in rendering his or her opinion.     

Accordingly, the case is REMANDED for the following actions:

1.  Obtain all records related to the Veteran's treatment for the right foot through the Puget Sound Health Care System, the Wenatchee Community Based Outpatient Clinic (CBOC) and Spokane VAMC from January 2012 to the present, and associate them with the record.  All negative responses should be properly documented in the record, to include preparing a memorandum of unavailability and following the procedures outlined in 38 C.F.R. § 3.159(e), if appropriate.  

2.  Thereafter, schedule the Veteran for an appropriate medical examination for his claimed right foot disorder.  All relevant documents, to include the claims file and a copy of this Remand, must be made available to and reviewed by the examiner in conjunction with the examination.  All indicated evaluations, studies, and tests deemed necessary by the examiner should be accomplished and all findings reported in detail.  The examiner must confirm that the claims folder was reviewed in the examination report.   

a.  Based on review of the record, to include any records obtained since the April 2011 addendum, the examiner should state, for each diagnosis of a right foot disorder, whether it is at least as likely as not (i.e., to at least a 50 percent degree of probability) that any such disorder had its onset during service or is otherwise causally related to the Veteran's period of active military service, to include any symptomatology, incident, or event therein; OR whether such a relationship to service is unlikely (i.e., less than a 50 percent degree of probability).  

For the purpose of providing the medical opinion, the examiner is to accept as fact the Veteran's description of in-service right foot injuries, as well as his account of having experienced a continuity of symptomatology thereafter.

b.  Note:  The examiner should consider the lay and medical evidence contained in the Veteran's STRs, as well as post-service lay and medical evidence in support of his or her conclusions.  The examiner should also consider the March 2012 medical opinion from the Veteran's treating physician and any relevant medical principles, to the extent appropriate.   

c.  Note: The term "at least as likely as not" does not mean merely within the realm of medical possibility, but rather that the weight of medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of causation as it is to find against it. 

d.  A rationale should be provided for all opinions given, and the factors upon which each medical opinion is based must be set forth in the report.  If the examiner cannot answer any question posed without resorting to unsupported speculation, the examiner should so state, and explain why that is so.  

3.  After the above actions have been completed and any other development deemed necessary has been undertaken, readjudicate the Veteran's claim.  Should the benefits sought on appeal remain denied, provide the Veteran and his representative with a Supplemental Statement of the Case and an appropriate period of time for response.  Thereafter, return the case to the Board, if in order.

This case is being REMANDED for additional evidentiary development.  The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
MICHELLE L. KANE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).


